


Exhibit 10.4


        
ALLIED NEVADA GOLD CORP.
RESTRICTED STOCK UNIT AWARD AGREEMENT


Date:


To:




This notice is to evidence that you have been granted [ ] Restricted Stock
Units, [ ]% of which are time Restricted Stock Units ("RSUs") and [ ]% of which
are Performance Stock Units ("PSUs"), as reflected below:


Number of Restricted Stock Units Awarded
 
Date(s) of expiry of applicable Restricted Period(s) (vesting dates)
RSUs
 
PSUs
 
[ ]
 
[ ]
 
[Date]
[ ]
 
[ ]
 
[Date]
[ ]
 
[ ]
 
[Date]



This notice serves as a Restricted Stock Unit Award Agreement under section 7.2
of the Allied Nevada Gold Corp. Inc. (“Allied Nevada”) Performance and Incentive
Pay Plan (the “Plan”). All capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Plan. In the event of any
inconsistency between the terms of this Restricted Stock Unit Award Agreement
and the Plan, the terms of the Plan shall govern.


Vesting of your Restricted Stock Units evidenced by this Restricted Stock Unit
Award Agreement shall be subject to the terms of the Plan, the resolutions of
the Board approving the grant and the administrative rules passed by the
Committee under the Plan.




ALLIED NEVADA GOLD CORP.
 
ALLIED NEVADA GOLD CORP.
 
 
 
Randy Buffington
 
Stephen M. Jones
President and Chief Executive Officer
 
Executive Vice President and Chief Financial Officer
 
 
 
Accepted and agreed to:
 
 
 
 
 
Recipient
 
 







